RENDERED: JUNE 24, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0269-MR

STEPHON NEWCOMB                                                   APPELLANT


                 APPEAL FROM SCOTT CIRCUIT COURT
v.               HONORABLE BRIAN K. PRIVETT, JUDGE
                      ACTION NO. 07-CR-00084


COMMONWEALTH OF KENTUCKY                                            APPELLEE


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: LAMBERT, MCNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Stephon Newcomb brings this appeal from a January 30,

2020, Opinion of the Scott Circuit Court denying his Kentucky Rules of Criminal

Procedure (RCr) 11.42 motion after an evidentiary hearing. We affirm.

            The underlying facts have been set forth by the Kentucky Supreme

Court in Newcomb v. Commonwealth, 410 S.W.3d 63 (Ky. 2013), as follows:
      The charges against Newcomb involved the rape
of two female victims, Karen and Jennifer
[pseudonyms]. . . .

       The first alleged victim, Karen, was 17 years old at
the time of the offense. She and Newcomb both worked
at Burger King[.] . . .

       On the day of the alleged rape, Newcomb and
Karen were working the drive-through at Burger
King. Upon receiving permission from her mother,
Karen agreed to drive Newcomb home after work
because he needed a ride. . . . Newcomb told Karen to
drive past his house because he needed to talk with her.

       Newcomb directed Karen to a deserted parking lot,
where she stopped the car. When Karen put the car in
park, Newcomb removed the keys from the ignition,
leaned toward Karen, and began kissing her neck. Karen
told Newcomb that he had the wrong idea and told him to
stop. Newcomb then started to remove his pants, and
Karen pushed him away, telling him that they were not
going to have sex. Newcomb moved back into the
passenger side of the car and said that he could not
believe Karen was doing this. When Karen demanded
the car keys, Newcomb grabbed her hair and pulled her
on top of him. While holding Karen by the hair,
Newcomb pulled down her pants and raped her.

      ....

       The second alleged victim, Jennifer, was 20 years
old at the time. Jennifer knew Newcomb because they
lived in the same neighborhood. Newcomb dropped by
Jennifer's house occasionally to visit her and her brother,
and she and Newcomb were friendly. . . .

      On a day that was about ten-days after the alleged
rape of Karen, Jennifer was at home collecting her
laundry to take to Alicia Carroll’s house for washing

                            -2-
                when she realized Newcomb was standing in her living
                room. The door to Jennifer’s house had not been
                completely shut, but she did not invite Newcomb into her
                house; he just appeared without announcing himself.

                      Newcomb forced Jennifer to him and started
                kissing her neck, saying, “You know you want me.”
                Jennifer resisted his advances and demanded that he
                leave. But he kept kissing her neck and told her, “Don’t
                push me away. You know you want me.” She again told
                him no.

                       Newcomb then started unfastening Jennifer’s belt,
                but she re-fastened it. Newcomb loosened her belt again;
                and, at that point, Jennifer froze in fear. Newcomb then
                had intercourse with Jennifer on her couch, against her
                will. Jennifer testified that she did not scream or fight
                Newcomb because she was afraid and in shock. . . .

Id. at 70-71.

                As Newcomb was seventeen years old at the time of the offenses,

Newcomb was brought before a juvenile session of the Scott District Court. The

Commonwealth filed a motion seeking to transfer Newcomb as a youthful offender

to the circuit court to be tried as an adult pursuant to Kentucky Revised Statutes

(KRS) 640.010. Following a hearing, the district court concluded that Newcomb

should be transferred to circuit court and tried as an adult.

                Thereafter, the Scott County Grand Jury indicted Newcomb upon two

counts of first-degree rape, second-degree burglary, second-degree unlawful

imprisonment, and intimidating a witness. The first jury trial ended in a mistrial

due to a hung jury. But, in the second trial, the jury found Newcomb guilty upon

                                           -3-
two counts of first-degree rape, criminal trespass, and intimidating a participant in

legal process. The court sentenced Newcomb to a total of 25-years’ imprisonment.

Newcomb appealed his conviction and sentence of imprisonment. In Newcomb v.

Commonwealth, 410 S.W.3d 63, the Supreme Court affirmed same.

             In 2019, Newcomb filed an RCr 11.42 motion to vacate his sentence

of imprisonment based upon ineffective assistance of counsel. The circuit court

conducted an evidentiary hearing, and by Opinion entered January 30, 2020, the

circuit court denied the RCr 11.42 motion. This appeal follows.

             Newcomb contends that the circuit court erroneously denied his RCr

11.42 motion to vacate. Initially, Newcomb argues that his counsel at the transfer

hearing in district court rendered ineffective assistance. Newcomb asserts that

counsel was ineffective for failing to secure the testimony of an expert witness

regarding juvenile sex offender treatment. Newcomb particularly points to the

testimony of Dr. Edward Connor at the RCr 11.42 hearing:

                    Most importantly to the juvenile court’s decision
             to transfer in this case, Dr. Connor’s testimony at the
             hearing made clear that there were, in fact, additional
             services that could have been offered to Stephon to
             continue his treatment in DJJ [Department of Juvenile
             Justice]. Furthermore, it was Dr Connor’s opinion that
             “if he would have continued to be treated within DJJ, that
             treatment, combined with natural neurological
             development, would have led to a positive prognosis.” In
             making that assessment, Dr. Connor stated that the
             adolescent brain is not fully developed until the mid-
             twenties and Stephon could have stayed in treatment to

                                         -4-
             receive services until he was twenty-one (21) years of
             age. Furthermore, Dr. Connor stated that this fact, in
             conjunction with the fact that Stephon suffered from
             mental illness and was in need of psychiatric care, meant
             that with four additional years of additional services he
             “would’ve had a much better prognosis” especially
             considering “DJJ generally does a very good job of
             treating our juveniles.”

             It was Dr. Connor’s opinion that while DJJ had been very
             involved with Stephon, the problem was not that Stephon
             was not receiving attention. The problem arose from the
             fact that, in this case, Stephon received a lack of
             consistency in his treatment and this is why it was not
             effective. Dr. Connor believed that with the additional
             four years of treatment, with proper medication and
             consistent individual therapy it is very likely that Stephon
             could have been successfully treated within DJJ and for
             that reason it was Dr. Connor’s opinion that “he was
             transferred prematurely.”

Newcomb’s Brief at 9-10 (citations omitted).

             To prevail upon a claim of ineffective assistance of counsel,

Newcomb must demonstrate that counsel’s performance was deficient and that

such deficiency resulted in prejudicial error. Strickland v. Washington, 466 U.S.

668 (1984); Brown v. Commonwealth, 253 S.W.3d 490, 498 (Ky. 2008). And,

prejudice occurs where “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.

             KRS 640.010 controls a transfer hearing held in district court to

determine if a juvenile should be tried as an adult in circuit court. Thereunder, the

                                         -5-
district court must determine if probable cause exists to believe that an offense had

been committed, and if so, the court must then consider the following factors to

decide if transfer to the circuit court is proper under KRS 640.010(2)(c):

             (c) If the District Court determines probable cause exists,
             the court shall consider the following factors before
             determining whether the child’s case shall be transferred
             to the Circuit Court:

                   1. The seriousness of the alleged offense;

                   2. Whether the offense was against persons or
                      property, with greater weight being given to
                      offenses against persons;

                   3. The maturity of the child as determined by his
                      environment;

                   4. The child’s prior record;

                   5. The best interest of the child and community;

                   6. The prospects of adequate protection of the
                      public;

                   7. The likelihood of reasonable rehabilitation of
                      the child by the use of procedures, services, and
                      facilities currently available to the juvenile
                      justice system;

                   8. Evidence of a child’s participation in a gang;

                   9. Whether the child is a defendant with a serious
                      intellectual disability in accordance with KRS
                      532.130; and

                   10. Whether the child used a firearm in the
                      commission of the offense.

                                         -6-
               In its January 30, 2020, Opinion, the circuit court determined that no

prejudice resulted from any alleged error committed by counsel in the district court

proceedings:

                      A quick look at the Strickland test of deficient
               performance and prejudice shows that Defendant’s
               counsel provided effective assistance at the Transfer
               Hearing. Skipping to the 2nd prong, prejudice, the
               weight of the evidence is very strong that the District
               Court could have found six of the eight factors in favor of
               Transfer just from the case file and the allegations in the
               complaint. The offense was very serious, a Rape 1st, and
               it was against a person. The Defendant was 17 years old
               at the time of the offense and he was then committed to
               DJJ as a Juvenile Sex Offender for a previous Rape lst
               [of his sister], so that it would be in the best interest of
               the public, and for the protection of the public, that the
               Defendant be Transferred as a Youthful Offender. The
               only factor in the Defendant’s favor without any rebuttal
               would be there was no evidence he was in a gang. This
               evidence at Transfer could not be controverted or
               mitigated by an expert on one factor of eight, when six of
               the factors weighed so heavily against him. The
               Defendant can show no real prejudice to his case against
               Transfer, so under the Strickland test his grounds on
               ineffective assistance must fail.

                      Defendant offered testimony at hearing in this
               11.42 matter from an expert, Dr. Edward Conner, an
               expert on juvenile sex offender treatment, and also
               submitted as an exhibit a commitment review report
               presented by the Department of Juvenile Justice. Dr.
               Conner basically stated that the Defendant had not
               exhausted all treatment options at the time of the Transfer
               Hearing. This again, would not have been enough to
               overcome the District Court’s findings on all
               the other factors that necessitated Transfer.


                                           -7-
                   The DJJ commitment review report, of which the
            Defendant argues is very important to his case for
            ineffective assistance of counsel, when read in full, does
            not support the Defendant’s claim that DJJ recommended
            further treatment. A look at the full report, which has to
            do with whether the juvenile should remain committed to
            DJJ (the only other option being release), shows that
            Defendant was in placement, receiving treatment, was
            released to the community, where he had some minor
            issues in school, and then received the charges for which
            he was transferred and ultimately found guilty. The
            report also states that while there may be treatment
            available for the juvenile at the time, DJJ could not
            perform those services because he had been taken into
            custody on a new Rape lst charge, basically, that
            treatment was not available then for the Defendant
            because he had allegedly reoffended by committing
            another rape. This is not favorable to the Defendant at
            all. The Defendant’s argument attempts to cherry-pick
            the treatment option out of four pages of bad facts against
            him when it is clear the current charges, and Defendant’s
            history, and other factors made further treatment as a
            juvenile a poor option.

                   Given all of the factors weighing heavily against
            the Defendant at Transfer, when examined in the totality
            of circumstances, this Court cannot find that Defendant
            suffered any prejudice, nor that trial counsel made any
            error during the Transfer Hearing.

Scott Circuit Court Opinion at 3-5. We agree with the circuit court.

            At the transfer hearing in district court, Stacy Heisler, a social services

worker employed by the Department of Juvenile Justice (DJJ), testified that

Newcomb had been previously committed to the DJJ in 2003. According to

Heisler, Newcomb had raped his sister, bound her with duct tape, and threatened

                                         -8-
her life. Heisler stated that Newcomb had completed the sexual offender treatment

program. Heisler also believed that it was in the best interests of the community

for Newcomb to be transferred to circuit court. Barbara Edwards also testified at

the transfer hearing. She was employed as a juvenile services specialist with the

DJJ. Edwards stated that if Newcomb was not transferred, he would stay in DJJ’s

custody and would repeat the sexual offender treatment program. Edwards also

believed Newcomb should be transferred because she questioned whether

Newcomb could be rehabilitated by participating in the same program again.

             Even if counsel were deficient for failing to secure expert testimony at

the transfer hearing and for failing to generally investigate, we conclude that such

deficiency was not prejudicial. Considering the factors set forth in KRS 640.010

and the uncontradicted evidence at the hearing, we do not believe that a reasonable

probability exists that the outcome of the hearing would have been different – that

Newcomb would not have been transferred. Newcomb had previously raped his

sister and had been committed to DJJ. While at DJJ, Newcomb completed sexual

offender treatment program but still reoffended by committing two additional

rapes. Simply stated, we cannot conclude that Newcomb’s counsel at the transfer

hearing rendered ineffective assistance.

             Newcomb next asserts trial counsel rendered deficient and prejudicial

performance during closing argument. Newcomb particularly argues:


                                           -9-
             [D]uring the second trial, Stephon’s attorney, during
             closing arguments, commented on E.J.’s [victim] absence
             by remarking that E.J. was not present and asking, “What
             is their explanation for that?” That comment then
             permitted the Commonwealth to make the following
             damning remarks during its closing, “I’ll tell you why
             E.J. is not here. It is because she’s scared. And she’s
             been threatened.” The Commonwealth continued saying
             that the worst part about it “is that it corrupts the system
             . . . why isn’t E.J. here? In all probably [sic] it is because
             she’s been threatened and she is scared about what will
             happen if she comes down and testifies.”

                   ....

                    Had counsel not opened the door and allowed the
             Commonwealth to directly argue to the jury that the
             reason E.J. had not appeared was that she was afraid of
             Stephon, there is a reasonable probability of a different
             result. This is because of the prejudicial effect of E.J.’s
             absence in light of the allegation of intimidation. In
             effect, E.J.’s absence combined with the
             Commonwealth’s statement corroborated the
             intimidation charge, which then corroborated E.J.’s rape
             allegation, which corroborated A.P.’s rape allegation.
             The evidence of this fact is that, again this was the only
             change between the two trials, one of which resulted in a
             jury that could not come to a verdict, and one that
             resulted in a guilty verdict and twenty-five (25) years in
             prison.

Newcomb’s Brief at 12-14 (citations omitted).

             The circuit court viewed trial counsel’s comments during closing

argument as trial strategy. We agree that trial counsel is afforded discretion during

closing argument and believe that even if trial counsel rendered deficient

performance, such deficiency was not prejudicial. Considering the evidence at

                                         -10-
trial, we are unable to conclude that the outcome of the trial would have been

different absent the alleged deficient performance of trial counsel. Accordingly,

we are of the opinion that the circuit court properly denied Newcomb’s RCr 11.42

motion to vacate.

            For the foregoing reasons, the opinion of the Scott Circuit Court is

affirmed.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Kieran J. Comer                           Daniel Cameron
Assistant Public Advocate                 Attorney General of Kentucky
Department of Public Advocacy             Frankfort, Kentucky
Frankfort, Kentucky
                                          Courtney J. Hightower
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -11-